Name: 90/610/EEC: Commission Decision of 20 November 1990 on health protection measures in respect of Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  Africa
 Date Published: 1990-11-23

 Avis juridique important|31990D061090/610/EEC: Commission Decision of 20 November 1990 on health protection measures in respect of Zimbabwe Official Journal L 324 , 23/11/1990 P. 0035 - 0038COMMISSION DECISION of 20 November 1990 on health protection measures in respect of Zimbabwe (90/610/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 90/425/EEC (2), and in particular Article 15 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Zimbabwe were established by Commission Decision 85/472/EEC (3), as last amended by Decision 88/559/EEC (4); Whereas following outbreaks of foot-and-mouth disease strain SAT reported in Zimbabwe, Commission Decision 89/405/EEC (5) temporarily suspended imports of meat from Zimbabwe; Whereas the authorities of Zimbabwe have adopted severe measures to eliminate the disease and avoid its reintroduction; Whereas these strict measures include, in particular, the prohibition of movements of livestock except for pedigree male bovines under strict movement control from the southern regions of Zimbabwe to the disease-free region of Mashonaland Central and the northern part of Mashonaland West; whereas the southern regions are clearly demarcated from the disease-free region; whereas mesures are applied throughout the country to monitor the movements of livestock and to detect any outbreak of the disease; Whereas the central veterinary authorities of Zimbabwe have confirmed that Zimbabwe has remained free of foot-and-mouth disease since 9 November 1989 and have undertaken to inform the Member States and the Commission of any new outbreak of foot-and-mouth disease therein within 24 hours, by telex or telegram, or of an alteration to their vaccination policy against it; whereas the competent authorities of Zimbabwe have given assurances that meat intended for the Community will be produced, handled and stored entirely separately from meat which does not fulfil the terms of this Decision; Whereas the responsible veterinary authorities of Zimbabwe have confirmed that Zimbabwe has for at least 12 months been free of rinderpest and no vaccinations have been carried out against this disease during that time; Whereas following a Commission mission to Zimbabwe it is now considered suitable to restore the authority to import fresh meat from certain parts of Zimbabwe from 25 October 1990; Whereas this Decision will be reviewed in the light of the developing animal health situation in Zimbabwe and in particular of the appearance of foot-and-mouth disease, of the vaccination policy employed, of the designation of buffer zones and of the designation of regions from which animals come whose meat is intended for export to the Community; Whereas the animal health requirements to be established, pursuant to Article 16 of Directive 72/462/EEC for imports of fresh meat from third countries have not yet been laid down at Community level for Zimbabwe; whereas, pending the entry into force of such requirements, the Member States may continue to apply their national animal health rules on imports of fresh meat from this country; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decisions 85/472/EEC and 89/405/EEC are hereby revoked. Article 2 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply, in respect of de-boned meat of bovine animals, to the following areas of Zimbabwe: - the veterinary region of Mashonaland Central, - the veterinary region of Mashonaland West northern part only. Article 3 If a Member State authorizes the import of de-boned fresh meat exclusively of animals of the bovine species coming from Zimbabwe, the following conditions shall apply: - the meat shall satisfy the requirements of the specimen health certificate annexed hereto; the certificate shall accompany the meat during transport to the importing Member State, - the meat shall not enter the importing Member State's territory for at least 21 days from the date of slaugher, - the meat shall come from bovine animals coming from the regions mentioned in Article 2 and slaughtered in those regions. Article 4 This Decision shall apply from 25 October 1990. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 November 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 278, 18. 10. 1985, p. 31. (4) OJ No L 307, 12. 11. 1988, p. 50. (5) OJ No L 189, 4. 7. 1989, p. 45. ANNEX ANIMAL HEALTH CERTIFICATE for fresh de-boned meat (1) excluding offal of bovine animals, intended for consignment to the European Economic Community Country of destination Reference number of the public health certificate Exporting country: Zimbabwe Ministry Department Reference (Optional) I. Identification of meat Meat of bovine animals Nature of cuts (2) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) Address(es) and veterinary approval number(s) of the approved cutting plant(s) III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The fresh, de-boned meat described above: (a) originates from cattle which: - were born and reared in the Republic of Zimbabwe and which, in the preceding 12 months or since birth, have remained in one or more of the following areas: - the veterinary region of Mashonaland Central - the veterinary region of Mashonaland West, northern part only, - bore, in accordance with the legal provisions, a mark indicating their region of origin, that is for the veterinary region of Mashonaland Central brand 'C', and for the veterinary region of Mashonaland West, northern part only brand 'L', - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in Decision 90/610/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter were cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered after the entry into force of Decision 90/610/EEC (date of slaughter ); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than + 2 °C for at least 24 hours after slaughter and before de-boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animals or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State was present in the slaughterhouse or cutting plant. Done at , (Place) on (Date) Seal (Signature of official veterinarian) (Name in capital letters, title, and qualification of signatory) (1) 'Fresh de-boned meat' means all parts from domestic animals of the bovine species, excluding offals, fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Only fresh de-boned meat from domestic animals of the bovine species from which the major accessible lymphatic glands have been removed is authorized for importation. (3) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.